 
 
Exhibit 10.31



SEPARATION AND GENERAL RELEASE AGREEMENT
This Separation and General Release Agreement (“Agreement”) is made as of the
5th day of November, 2019, (the “Signature Date”) between comScore, Inc.
(“Company”), a Delaware corporation, and Joseph Rostock (“Executive”).
WHEREAS, Company employed Executive as Chief Information and Technology Officer;
WHEREAS, Executive and Company are parties to that certain Change of Control and
Severance Agreement effective as of September 7, 2018, (the “Severance
Agreement”);
WHEREAS, Executive and Company have come to the mutual decision that it is in
their respective best interests that Executive’s employment with Company be
terminated, and Executive and Company desire to set forth the terms of
Executive’s separation from the Company; and
WHEREAS, the Company wishes to have the opportunity to retain Executive for a
period of time, as set forth below, for the purpose of transitioning his duties
prior to his separation from employment.
THEREFORE, in consideration of the mutual promises contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the undersigned, intending to be legally bound, state
and agree as provided below.
1.Separation. Executive and Company mutually agree that Executive has resigned
from his position as Chief Information and Technology Officer as of November 5,
2019 (the “Resignation Date”). The Parties further agree that Executive shall
remain employed with the Company through December 31, 2019 (the “Separation
Date”) in order to provide transitional support. Effective as of the Resignation
Date, Executive is also deemed to have resigned from all other elected,
appointed or otherwise held positions within the Company or from any
organization in which he represents the Company. Executive further agrees to
execute promptly upon request by the Company any additional documents to effect
the provisions of this Section l .
2.Payments, Benefits and Perquisites. Provided that Executive does not revoke
and complies with (and continues to comply with) all terms of this Agreement,
including but not limited to his obligations under Paragraphs 6, 7, 8 and 18 of
this Agreement, and fulfills all obligations thereunder, Executive will be
entitled to the following benefits set forth in parts




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



(a), (c), and (f) of this Paragraph 2. In addition, the Executive will receive
or be eligible for the pay or benefits described in parts (b), (d) and (e) of
this Paragraph 2. Subject to the provisions set forth in this Paragraph 2:
a.
The Company will continue to pay Executive his annual base salary of $375,000.00
less applicable taxes and withholdings as required by law (“Severance
Payments”), in accordance with the Company’s current normal payroll cycle,
beginning on the first pay period after the Separation Date and continuing for a
period of 12 months, unless Executive has materially breached any provision of
this Agreement.

b.
The Company will pay Executive for all accrued salary and all accrued and unused
paid time off earned through the Separation Date, subject to standard payroll
deductions and withholdings, on the Company’s ordinary payroll date
next-following the Separation Date.

c.
The Company agrees that Executive will be eligible to receive an annual bonus in
connection with the Short-Term Incentive Plan, if any such bonus is awarded, at
the same rate and at the same time as is awarded to other similarly situated
executives.

d.
Executive’s health insurance will terminate on the last day of the month in
which the Separation Date occurs. If eligible, Executive may thereafter elect to
continue Executive’s health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or state insurance laws, if
applicable, at Executive’s own expense (or, if Executive enters into this
Agreement, at the Company’s expense as provided in paragraph 2(g) below). Notice
of Executive’s COBRA rights will be sent to Executive under separate cover.
Executive’s rights to elect such coverage are not contingent upon his entering
into this Agreement.

e.
Executive agrees that, within 10 days following the Separation Date, Executive
will submit Executive’s final documented expense reimbursement statement
reflecting all business expenses he incurred through the Separation Date, if
any, for which Executive seeks reimbursement. The Company will reimburse
Executive for these expenses pursuant to its regular business practice.

f.
If Executive elects continuation coverage pursuant to COBRA within the period
prescribed pursuant to COBRA for Executive and Executive’s eligible





--------------------------------------------------------------------------------

 
 
Exhibit 10.31



dependents, and for so long as Executive has not yet elected replacement
coverage, then the Company will pay the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Executive’s termination) for a
period of 12 months following the Separation Date. Executive agrees to notify
Company when he has elected replacement coverage.
g.
Executive expressly understands and acknowledges that the Company agrees to
provide the above-stated payments and benefits in parts (a), (c) and (f) of this
Paragraph 2 in exchange for Executive’s compliance with the terms set out in
this Agreement. Executive further acknowledges and agrees that he is not
entitled to receive payment of any of the benefits set forth in parts (a), (c),
or (f) of this Paragraph 2 absent execution of this Agreement. Executive
understands and agrees that the Company shall not provide any of the
consideration set forth in this Agreement (including without limitation the
payments or additional benefits listed in this Paragraph 2) until after the
Separation Date. If Executive materially fails to comply with any of his
obligations under this Agreement during the term for payment described above,
Executive understands and acknowledges that the Company may cease making any of
the above described payments and benefits. Executive also acknowledges that if
any payments are made to him under the terms of this Agreement, but are
suspended as a result of a material breach by Executive of any provision of this
Agreement, including but not limited to his continuing obligations under
Paragraphs 6, 7, 8 and 18, then the payments made to Executive are satisfactory
and adequate consideration for the covenants and releases made by Executive
herein.

3.Other Compensation or Benefits. Executive acknowledges that, except as
expressly provided in this Agreement, Executive is not entitled to and will not
receive any additional compensation, severance, or benefits from the Company
after the Separation Date other than vested compensation or benefits under the
Company’s employee benefit plans in accordance with the respective terms
thereof. Executive acknowledges that he is not entitled to any stock options,
restricted stock, restricted stock units or other equity awards from the
Company.
4.Compensation Clawback. Executive acknowledges and agrees that, in addition to
any other rights the Company may have, if the Company is required to claw back
any incentive or other compensation pursuant to the Sarbanes-Oxley Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, any regulations
promulgated thereunder, or any other laws or regulations that may apply to
Executive whether in effect now or in the future, the Company shall be entitled
to cease any Severance Payments, and apply those Severance Payment amounts




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



toward any such claw back. Nothing in this Agreement shall prevent Executive
from commencing an action to challenge a termination of his Severance Payments
if he believes (i) the Company was not required to claw back his Severance
Payments or (ii) the Company terminated the Severance Payments in breach of this
Agreement. In addition, nothing in this Agreement shall prevent or waive
Executive’s ability or right to contest or defend against any claim made against
him for disgorgement, penalties, fines, forfeiture, or the return of any
compensation or benefits of any kind in any government inquiry or proceeding or
in any litigation brought against the Company or the Executive.
5.Return of Company Property. Executive agrees to return all Company Property
that Executive has in his possession to the Company no later than ten (10)
business days following the Separation Date. Executive further agrees not to
retain any Company documents or any copies thereof except as provided below.
“Company Property” shall include, but not be limited to: Company files; manuals;
notes; drawings; records; business plans and forecasts; financial information;
specifications; computer-recorded information; tangible property (including, but
not limited to: computers; smart phones; cell phones; PDAs); credit cards; entry
cards; identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof). Notwithstanding the foregoing, (a) Executive
and his counsel may retain copies of documents relating to this Agreement, his
employment relationship with the Company, and his benefits, compensation and
equity interests; and (b) Executive’s counsel (and any experts engaged by such
counsel) may retain any Company documents provided to such counsel by the
Company, by the Executive or by counsel for any party for the purpose of
assisting in their defense of Executive in any government inquiries or
proceedings or in any litigation brought against the Company or Executive (the
“permitted purposes”) and any copies thereof, provided that Executive’s counsel
and experts use such Company documents only for the permitted purposes, maintain
the confidentiality of such Company documents (including, if they must be filed
in court, filing then-I under seal if possible), and return them to the Company
when they are no longer needed for the permitted purposes (or, in the case of
Company documents reflecting Executive’s attorneys’ work product or
attorney-client communications between Executive and his attorneys, certifying
their destruction when they are no longer legally required to be maintained),
and provided further that Executive and his counsel return to the Company
promptly upon request, and share with no other party without the Company’s
express written consent, any Company documents containing the Company’s
attorney-client privileged information or attorney work product of the Company’s
counsel.
6.Proprietary Information and Noncompetition Obligations. Executive acknowledges
his continuing obligations under the At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement executed by
Executive (the




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



“Confidentiality Agreement”), a copy of which is attached hereto as Exhibit A,
including but not limited to, Executive’s obligations related to confidentiality
and noninterference with personnel relations. Notwithstanding anything herein or
in Exhibit A to the contrary, Executive shall not be held liable under this
Agreement, Exhibit A or any other agreement or any federal or state trade secret
law for making any confidential disclosure of a Company trade secret or other
confidential information to a government official or an attorney for purposes of
reporting a suspected violation of law or regulation, or in a court filing under
seal.
7.Reaffirmation of Release. On the Separation Date or within 21 days thereafter,
Executive shall execute the Release Agreement that is attached as Exhibit C (the
“Confirming Release”), and return his executed Confirming Release to the Company
pursuant to the Notice provision set forth in Section 21 below, so that it is
received by Company no later than 21 days after the Separation Date. Executive
acknowledges and agrees that this provides sufficient time to consider the
Confirming Release, and he has knowingly and voluntarily waived any longer
period of time to consider the Confirming Release that was set forth in the
Severance Agreement.
8.Cooperation. Executive is permitted to cooperate fully and truthfully with any
government authority conducting an investigation into any potential violation of
any law or regulation. Nothing in this Agreement is intended to or shall
prohibit Executive from providing such cooperation. Executive also agrees to
provide reasonable cooperation and assistance to the Company and/or its Board of
Directors or any committees thereof in any formal or informal investigation into
or litigation involving matters which Executive has relevant knowledge to the
extent reasonably requested. Executive agrees and acknowledges that such
assistance and cooperation may include, but not be limited to, providing all
relevant information and documents reasonably available to Executive about
matters on which he worked. Executive agrees to make himself reasonably
available to the Company or its representatives at a mutually agreeable time for
interviews and meetings regarding any matter relating to his employment or
matters on which he worked while employed at the Company as may be reasonably
requested. The Company shall reimburse Executive for the reasonable expenses he
incurs in the course of cooperating with such Company requests.
9.Release of All Claims. Except as otherwise set forth in this Agreement,
Executive hereby releases, acquits and discharges the Company and its
affiliates, and their officers, directors, agents, servants, employees,
attorneys, shareholders, successors and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities (except those
indemnification rights excluded below) and obligations of every kind and nature,
in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, arising




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



out of or in any way related to any and all agreements, events, acts or conduct
executed or occurring at any time prior to and including the date on which
Executive executes this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
Executive’s employment with the Company or the termination of that employment;
claims or demands related to salary, incentive payments, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation (including under the Severance Agreement); claims pursuant to
federal, state or local law, statute or cause of action including, but not
limited to, the federal Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act, as amended (the “ADEA”); the federal Americans
with Disabilities Act of 1990, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of implied good faith and fair dealing.
EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT
THIS RELEASE IS A GENERAL RELEASE AND THAT BY
SIGNING THIS AGREEMENT, EXECUTIVE IS EXPRESSLY WAIVING ALL RIGHTS FOR ALL KNOWN
AND UNKNOWN CLAIMS.


Nothing in this Agreement shall be construed to prohibit Executive from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other government agency; provided,
however, that by signing this Agreement, Executive agrees to waive and release
any right Executive may have to recover monetary relief or compensation from the
Released Parties in connection with any such proceeding or investigation. For
the avoidance of doubt, nothing herein prevents Executive from receiving any
whistleblower or similar award. Further, this release shall not be deemed to
affect a release of any claim that may not be released by law, including rights
to unemployment or workers compensation, and rights to vested benefits governed
by ERISA, nor shall it be deemed to affect a release of any right to enforce the
terms of this Agreement or any rights Executive may have to indemnification
under the Indemnification Agreement (attached hereto as Exhibit B), the
Company’s By-Laws or applicable law.
Executive understands that this Agreement: (i) does not preclude him from
challenging the validity of this Agreement, including the waiver and release
provisions, under the ADEA; and (ii) does not waive any rights or claims which
first arise after the Signature Date.




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



Executive represents and warrants that Executive has not previously filed or
joined in any claim released herein.
10.Waiver and Release Acknowledgement. Executive acknowledges that Executive is
knowingly and voluntarily making the above waiver and release. Executive also
acknowledges that the consideration given for the waiver and the release in the
preceding paragraphs hereof is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that:
a.
Executive has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so;

b.
Executive has received full and adequate consideration for this Agreement,
including the waiver and release herein; and

c.
Executive fully understands and acknowledges the significance and consequences
of this Agreement and represents by his signature that the terms of this
Agreement are fully understood and voluntarily accepted by him. This Agreement
has been individually negotiated by Executive and is not part of a group exit
incentive or other group employment termination program.

11.Acknowledgment Regarding the Age Discrimination in Employment Act and,
specifically, 29 U.S.C. 626(f). Executive understands that as part of this
Agreement, he voluntarily and knowingly waives rights or claims under the ADEA,
and acknowledges that the knowing and voluntary waiver of his claims is in
accordance with the ADEA, and, specifically, 29 U.S.C. 6260.
12.Acceptance and Revocation. This Agreement was presented to Executive for
review and consideration on November 5, 2019 (“Review Date”). Executive
understands that he has had at least twenty-one (21) days from the Review Date
within which to decide whether to sign this Agreement and return it to Company.
Executive agrees and understands that any changes to this Agreement that may be
negotiated between Executive and Company, whether material or immaterial, will
not restart the time Executive has to consider and sign the Agreement.
Executive understands that he may sign and return the Agreement at any time
before the expiration of the twenty-one (21) day period, Executive further
understands that he has seven (7) days after signing this Agreement to revoke it
in writing submitted to Carol DiBattiste, General Counsel & Chief Compliance,
Privacy and People Officer, at




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



cdibattiste@comscore.com (“Revocation Period”). This Agreement shall not become
effective until (I) Executive has signed the Agreement, and (2) the Revocation
Period has expired without Company having received written notice of a
revocation (“Effective Date”).
13.Enforcement. Except as otherwise provided herein, if any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
14.Costs. The parties intend that each shall bear its own costs, if any, that
may have been incurred relating to this Agreement.
15.No Admission of Liability. This Agreement is not an admission of liability by
any party.
16.Notice. In the event that any notice is to be given to any party under this
Agreement, it shall be given by certified mail, return receipt requested, and
addressed to the party as follows:
To Company:
comScore, Inc.
Attention: General Counsel
11950 Democracy Drive, Suite 600
Reston, VA 20190


To Executive:
Joseph Rostock
______________________
______________________

17.Continuing Obligations. The parties agree that the terms of the
Confidentiality Agreement, attached hereto as Exhibit A, and the Indemnification
Agreement, attached hereto as Exhibit B, continue in full force and effect. For
the avoidance of doubt, nothing herein alters: (i) Executive’s rights or
obligations with respect to indemnification as set forth in the Company’s
By-Laws or applicable law; or (ii) Executive’s obligations and the Company’s
rights under the Confidentiality Agreement as stated above in Paragraph 6.
18.Section 409A. It is intended that all amounts or benefits provided under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and treasury regulations relating
thereto, so as not to subject Executive to the payment of any interest and tax
penalty which may be imposed under Section 409A of the Code, and this Agreement
shall be interpreted, construed, and administered accordingly; provided,
however, that the Company and the other Released Parties shall not be
responsible




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



for any taxes, penalties, interest or other losses or expenses incurred by
Executive due to any failure to comply with Section 409A of the Code. In
furtherance thereof, the terms of this Agreement, to the extent necessary, may
be modified to be exempt from and so comply with Section 409A of the Code. Each
payment under this Agreement as a result of the separation of Executive’s
service shall be considered a separate payment for purposes of Section 409A of
the Code.
19.Miscellaneous. This Agreement, along with Exhibit A and Exhibit B,
constitutes the full and entire understanding and agreement between the parties
regarding the subjects hereof. For the avoidance of doubt, Executive
acknowledges and agrees that the Company’s entry into this Agreement (and its
willingness to make available the consideration set forth in Section 2(a), (c),
and (f) above) has resulted in the full and final satisfaction of any and all
rights that Executive ever could have pursuant to the Severance Agreement, and
Executive shall not be entitled to any payments pursuant to the Severance
Agreement, as: (i) neither the Company nor its affiliates shall be deemed to
have any further obligations under the Severance Agreement; and (ii) Executive’s
sole right to, and eligibility for, severance pay is set forth herein. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. This Agreement may not
be modified or amended except in writing signed by both Executive and a duly
authorized officer of the Company. This Agreement shall bind the heirs, personal
representatives, successors and assigns of both Executive and the Company, and
inure to the benefit of both Executive and the Company, their heirs, successors
and assigns. Executive represents and warrants that Executive has not previously
assigned or transferred, or purported to assign or transfer, to any person or
entity, any of the claims released herein and Executive agrees to indemnify and
hold harmless the Released Parties from any claim, demand, debt, obligation,
liability, cost, expense, right of action or cause of action based on, arising
out of or in assignment. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question shall
be modified by the court so as to be rendered enforceable. This Agreement shall
be governed in all respects by the laws of the Commonwealth of Virginia, without
reference to its choice of law rules. This Agreement may be signed
electronically and in counterparts.
The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and they sign it freely.
Signatures on Following Page




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



November 5, 2019
COMPANY:
 
 
 
 
 
 
 
 
 
COMSCORE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Carol DiBattiste
 
 
 
 
General Counsel & Chief Compliance, Privacy and People Officer
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Joseph Rostock
 
 







--------------------------------------------------------------------------------

 
 
Exhibit 10.31





EXHIBIT A


(At-Will Employment, Confidential Information, Invention Assignment and
Arbitration
Agreement)




--------------------------------------------------------------------------------

 
 
Exhibit 10.31





EXHIBIT B


(Indemnification Agreement)




--------------------------------------------------------------------------------

 
 
Exhibit 10.31





EXHIBIT C
CONFIRMING RELEASE AGREEMENT


This Confirming Release Agreement (the “Confirming Release”) is that certain
Confirming Release referenced in Section 7 of the Separation and General Release
Agreement (the “Separation Agreement”), entered into by and between comScore,
Inc., a Delaware corporation (the “Company”), and Joseph Rostock (“Executive”).
Unless sooner revoked by Executive pursuant to the terms of Section 5 below,
Executive’s acceptance of this Confirming Release becomes irrevocable and this
Confirming Release becomes effective on the eighth day after Executive signs it.
Capitalized terms used herein that are not otherwise defined have the meanings
assigned to them in the Separation Agreement. In signing below, Executive agrees
as follows:
1. Release of Claims. (a) For good and valuable consideration, including the
Company’s agreement to provide the consideration set forth in Section 2(a), (c),
and (e) of the Separation Agreement (and any portion thereof), Executive hereby
forever releases, discharges and acquits the Company, its present and former
subsidiaries and other affiliates, and each of the foregoing entities’
respective past, present and future subsidiaries, affiliates, stockholders,
members, partners, directors, officers, managers, employees, agents, attorneys,
heirs, predecessors, successors and representatives in their personal and
representative capacities, as well as all employee benefit plans maintained by
the Company or any of its affiliates and all fiduciaries and administrators of
any such plans, in their personal and representative capacities (collectively,
the “Confirming Released Parties”), from liability for, and Executive hereby
waives, any and all claims, damages, or causes of action of any kind related to
Executive’s employment with any Confirming Released Party, the termination of
such employment, ownership of the Company and any other acts or omissions
related to any matter on or prior to the time that Executive executes this
Confirming Release, whether arising under federal or state laws or the laws of
any other jurisdiction, including (i) any alleged violation through such date
of: (A) any federal, state or local anti-discrimination or anti-retaliation law,
including the Age Discrimination in Employment Act of 1967 (including as amended
by the Older Workers Benefit Protection Act), Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, and the Americans with Disabilities Act of 1990; (B) the
Executive Retirement Income Security Act of 1974 (“ERISA”); (C) the Immigration
Reform Control Act; (D) the National Labor Relations Act; (E) the Occupational
Safety and Health Act; (F) the Family and Medical Leave Act of 1993; (G) any
federal, state or local wage and hour law; (H) the Securities Act of 1933; (I)
the Securities




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



Exchange Act of 1934; (J) the Investment Advisers Act of 1940; (K) the
Investment Company Act of 1940; (L) the Private Securities Litigation Reform Act
of 1995; (M) the Sarbanes-Oxley Act of 2002; (N) the Wall Street Reform and
Consumer Protection Act of 2010; (O) any applicable state employment and
securities laws; (P) any other local, state or federal law, regulation,
ordinance or orders which may have afforded any legal or equitable causes of
action of any nature; or (Q) any public policy, contract, tort, or common law
claim or claim for defamation, emotional distress, fraud or misrepresentation of
any kind; (ii) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in, or with respect to, a Further Released Claim; (iii)
any and all rights, benefits, or claims Executive may have under any employment
contract (including the Severance Agreement), incentive or compensation plan or
agreement or under any other benefit plan, program or practice; and (iv) any
claim for compensation, damages or benefits of any kind not expressly set forth
in the Separation Agreement (collectively, the “Further Released Claims”). This
Confirming Release is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious. Rather, Executive is simply
agreeing that any and all potential claims of this nature that Executive may
have against any of the Confirming Released Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived.
THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE
(WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF
THE RELEASED PARTIES.
(b) In no event shall the Further Released Claims include (i) any claim that
arises after Executive signs this Confirming Release, (ii) any claim to vested
benefits under an employee benefit plan that is subject to ERISA or (iii) any
claim to indemnification under the Indemnification Agreement that arises after
Executive signs this Confirming Release. Further notwithstanding this release of
liability, nothing in this Confirming Release prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Confirming Release) with any Governmental Agencies or participating in any
investigation or proceeding conducted by any Governmental Agency or cooperating
with such an agency or providing documents or other information to a
Governmental Agency; however, Executive understands and agrees that, to the
extent permitted by law, Executive is waiving any and all rights to recover any
monetary or personal relief from a Confirming Released Party as a result of such
Governmental Agency proceeding or subsequent legal actions. Further
notwithstanding this release of liability, nothing in this Confirming Release
limits Executive’s right to receive an award for information provided to a
Governmental Agency.




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



2. Representations and Warranties Regarding Claims. Executive hereby represents
and warrants that, as of the date on which he signs this Confirming Release, he
has not filed any claims, complaints, charges, or lawsuits against any of the
Confirming Released Parties with any governmental agency or with any state or
federal court or arbitrator for, or with respect to, a matter, claim, or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the date on which Executive signs this Confirming Release.
Executive hereby further represents and warrants that he has not made any
assignment, sale, delivery, transfer, or conveyance of any rights Executive has
asserted or may have against any of the Confirming Released Parties with respect
to any Further Released Claim.
3.
Satisfaction of Severance Obligations; Receipt of Leaves, Bonuses, and Other
Compensation. Executive acknowledges and agrees that, with the exception of any
base salary earned by him in the pay period that immediately preceded the
Separation Date (if such base salary has not been paid as of the time that
Executive executes this Confirming Release), any reasonable business expenses
incurred by Executive in accordance with the Company’s applicable procedures and
policies regarding reimbursable business expenses for which he has not been
reimbursed prior to the Separation date, and any sums to which he may be
entitled following the date that he signs this Confirming Release pursuant to
Section 2(a), (c), and (e) of the Separation Agreement, he has been paid in full
all bonuses, been provided all benefits, and otherwise received all wages,
compensation, and other sums that he has been owed by each Confirming Released
Party. Executive further acknowledges and agrees that he has received or has
waived all leaves (paid and unpaid) that he has been entitled to receive from
each Confirming Released Party.



4.Executive’s Acknowledgments. By executing and delivering this Confirming
Release, Executive expressly acknowledges that:


(a) Executive has carefully read this Confirming Release and has had sufficient
time (and at least 21 days) to consider it;
(b) Executive is receiving, pursuant to the Separation Agreement and his
execution of this Confirming Release, consideration in addition to anything of
value to which Executive is already entitled;
(c) Executive has been advised, and hereby is advised in writing, to discuss
this Confirming Release with an attorney of Executive’s choice and Executive has
had an adequate opportunity to do so prior to executing this Confirming Release;
(d) Executive fully understands the final and binding effect of this Confirming
Release; the only promises made to Executive to sign this Confirming Release are
those contained




--------------------------------------------------------------------------------

 
 
Exhibit 10.31



herein and in the Separation Agreement; and Executive is signing this Confirming
Release knowingly, voluntarily and of Executive’s own free will, and Executive
understands and agrees to each of the terms of this Confirming Release; and
(e) The only matters relied upon by Executive and causing Executive to sign this
Confirming Release are the provisions set forth in writing within the four
corners of this Confirming Release and the Separation Agreement (and, to the
extent referenced therein, the NDA).
5. Revocation Right. Notwithstanding the initial effectiveness of this
Confirming Release, Executive may revoke the delivery (and therefore the
effectiveness) of this Confirming Release within the seven-day period beginning
on the date Executive executes this Confirming Release (such seven day period
being referred to herein as the “Confirming Release Revocation Period”). To be
effective, such revocation must be in writing signed by Executive and must be
received by the Company, care of Carol DiBattiste at 11950 Democracy Drive,
Suite 600, Reston, Virginia 20190 (e-mail: cdibattiste@comscore.com) so that it
is received by Carol DiBattiste before 11:59 p.m. EST, on the last day of the
Confirming Release Revocation Period. If an effective revocation is delivered in
the foregoing manner and timeframe, then no consideration shall be provided to
Executive pursuant to Section 2(a), (c), and (e) of the Separation Agreement,
and the release of claims set forth in Section 1 of this Confirming Release
shall be of no force or effect, and all remaining provisions of the Separation
Agreement and this Confirming Release shall remain in full force and effect.
6.
Return of Property. Executive represents and warrants that Executive has
returned to the Company all property belonging to the Company or any other
Released Party, including all documents, computer files and other electronically
stored information, client materials and other materials provided to Executive
by the Company or any other Released Party in the course of his employment, and
Executive further represents and warrants that Executive has not maintained a
copy of any such materials in any form.



EXECUTIVE HAS CAREFULLY READ THIS CONFIRMING RELEASE, FULLY UNDERSTANDS HIS
AGREEMENT, AND SIGNS IT AS HIS OWN FREE ACT.
_______________________________________
Joseph Rostock


____________________________
Date


